Citation Nr: 0707802	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 23, 
1998 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  On March 1, 2005, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant's representative that the appellant wished to 
withdraw his appeal with respect to the issue of entitlement 
to an initial disability evaluation in excess of 50 percent 
for PTSD.

2.  The veteran's original claim for service connection for 
PTSD was received by VA on October 8, 1986.  Service 
connection for PTSD was denied by a March 1987 rating 
decision.  A December 1996 rating decision denied reopening 
the veteran's claim for PTSD.  On January 23, 1998, the 
veteran, through his representative, submitted a claim for 
benefits for PTSD.

3.  Upon receipt of additional service department records, 
relating to the veteran, in December 1998, the veteran's 
original service connection claim for PTSD was automatically 
reopened and remains open and pending.  The RO's adjudication 
and grant of the claim for service connection for PTSD in 
December 2003 constituted an adjudication of the pending 
claim filed on October 8, 1986.

4.  A diagnosis of PTSD is contained in a letter from Dr. 
N.V.R. dated May 18, 1987.  The record also includes credible 
supporting evidence that the claimed in-service stressor 
occurred and a link, established by medical evidence, between 
current symptoms and an in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue involving entitlement 
to an initial disability evaluation in excess of 50 percent 
for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (a), 
(b) (2006).

2.  The veteran is entitled to an effective date of May 18, 
1987 for the grant of service connection for PTSD.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Withdrawal of Appeal

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2006). Withdrawal may be made by the appellant or 
by his or his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204 (a).

In March 2005, the veteran's representative submitted a VA 
Form 21-4138, Statement in Support of Claim, withdrawing the 
claim of entitlement to entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD.  As the veteran 
has withdrawn his appeal prior to the Board issuing a 
decision on the merits of his claim, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review this appellate 
issue and it is dismissed.

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that while the veteran was provided a letter 
in March 2007 generally advising him of how effective dates 
are assigned and advising him to provide any information or 
evidence not previously provided concerning his claim to VA, 
the veteran has not been provided with specific notice 
pursuant to VCAA as to what evidence was required for him to 
substantiate his claim of entitlement to an effective date 
earlier than January 23, 1998 for the grant of service 
connection for PTSD.  Such a procedural defect is cured, 
however, in the circumstances of this case.  The veteran is 
represented by Vietnam Veterans of America, and the veteran's 
representative has clearly demonstrated actual knowledge of 
the evidence needed to substantiate the claim.  This is shown 
in the Informal Hearing Presentation dated in January 2007.  
With the demonstration of actual knowledge of the evidence 
needed to substantiate the claim and as the veteran has had 
the opportunity to participate effectively in the processing 
of his claim, that is, the opportunity to submit evidence or 
argument on the earlier effective date claim, the purpose of 
the VCAA notice was not frustrated and the veteran was not 
prejudiced by the defect in the VCAA notice.  A remand for 
additional notice today would serve no useful purpose.

In addition, the nature of this case depends upon 
consideration of evidence already contained in the claims 
file.  There is no dispute as to the date of receipt of the 
relevant documents in the file.  Accordingly, there is no 
reasonable possibility that any additional notice would aid 
the veteran in substantiating his claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran is claiming entitlement to an effective date 
prior to January 23, 1998 for an award of service connection 
for PTSD.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

The veteran's original claim for service connection for PTSD 
was received by VA on October 8, 1986.  Service connection 
for PTSD was denied by a March 1987 rating decision on the 
basis that the record did not show treatment or diagnosis of 
PTSD.  In May 1987, the RO received a letter from Dr. N.V.R., 
Consulting Psychiatrist, which noted diagnoses of chronic 
undifferentiated, paranoid type schizophrenia in fair 
remission with medication and chronic PTSD.  It was noted 
that the veteran was seeing images and situations that he 
encountered while in the service and that during mental 
status examination he gave vivid descriptions of events that 
constantly haunt him.  

A claim for service connection for a nervous condition was 
filed by the veteran on June 6, 1996.  An August 1996 VA 
examination report diagnosed PTSD based on traumatic Vietnam 
War experiences.  A December 1996 rating decision denied 
reopening the veteran's claim for PTSD on the basis that 
there was no adequate description of the stressors which 
resulted in the diagnosis.  In January 1997, the veteran 
submitted correspondence that noted his disagreement with the 
December 1996 rating decision in which he stated that he was 
in combat in 1967 and 1968, he was involved in Hill 875 in 
Dakato where 1300 men were killed and that his best friend 
was killed.  In support of his claim of combat status, he 
submitted an award for the Bronze Star Metal for meritorious 
achievement in ground operations against hostile forces.  The 
RO issued a statement of the case; but the veteran never 
perfected his appeal.  

On January 23, 1998, the veteran, through his representative, 
submitted a claim for benefits for PTSD.  A June 1998 rating 
decision denied reopening the veteran's claim for PTSD on the 
basis that the veteran submitted was essentially duplicative.  
The veteran appealed; and during the appeal period, 
additional service records were associated with claims file 
including the veteran's DA-20.  Subsequently, after the Board 
reopened the veteran's claim for service connection for PTSD 
in a July 2001 decision, the RO granted service connection 
for PTSD and assigned a 50 percent disability rating and the 
January 23, 1998, effective date.

In this case, the effective date would, under normal 
circumstances, be January 23, 1998, as that was the date of 
receipt of the veteran's current claim.  However, the Board 
notes that this case involves the situation where new and 
material evidence was received, consisting of "a 
supplemental report from the service department, received ... 
after the decision has become final." 38 C.F.R. § 3.156(c).  
In such cases, the prior decisions as to that issue are 
automatically "reconsidered" based on all the evidence, 
thus negating the finality of the prior decisions regarding 
that claim.  38 C.F.R. § 3.400(q) (2006).  In this case, 
there existed prior final decisions on the claim for service 
connection for PTSD.  Upon the receipt of the additional 
veteran's service records, these decisions were automatically 
reopened.  Thus, upon receipt of the veteran's service 
personnel records in December 1998, his original claim for 
service connection for PTSD is to be reconsidered.  

The question remains when entitlement to service connection 
for PTSD arose.

Service connection for PTSD requires medical evidence of a 
PTSD diagnosis; a link between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

The Board notes that at least one of the veteran's stressors 
has been verified by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) at the request of the RO 
and by the direction of the Board's July 2001 Remand in which 
USASCRUR was provided a summary of the claimed stressors 
along with a copy of the veteran's DA-20 and all associated 
service records associated with the claims file in December 
1998.  The veteran's service personnel records indicate that 
he serviced in Vietnam from September 11, 1967 to September 
18, 1968, that he was assigned to Co C (S&S) 173d support 
battalion during that time.  

The summary provided to USASCRUR noted that the veteran 
claimed that he was with J.F. when he was killed at An Khe 
and that D.M. was also killed.  Copies of casualty reports 
provided by USASCRUR show that J.W.F. was killed on January 
26, 1968 at the base camp location in action by small arms 
fire while assigned to the same unit as the veteran and that 
D.M.M was killed on June 8, 1968 during hostile action as the 
result of a misadventure while assigned to 1st Cavalry 
Division.

Thus, based in part on the service personnel records received 
in December 1998, evidence was gathered by USASCRUR which 
provided credible supporting evidence that the claimed in-
service stressor occurred.

Therefore, in order to determine when service connection 
arose, the Board must determine when the record included both 
medical evidence of a PTSD diagnosis and a link between 
current symptoms and the in-service stressor.  

The Board notes that effective March 7, 1997, VA regulations 
concerning the type of evidence required to establish service 
connection for PTSD were amended.  64 Fed. Reg. 32807 (June 
18, 1999) (codified at 38 C.F.R. 3.304(f)).  

The version of the regulation in effect before March 7, 1997 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).

Effective March 7, 1997, the regulation provided that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

Despite wording differences, both the pre-March 1997 and the 
post March 1997 versions of 38 C.F.R. § 3.304(f) require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  With respect to current disability, 
the earlier version requires a clear diagnosis of the 
condition while the newer version requires that a diagnosis 
be made in accordance with 38 C.F.R. § 4.125(a), which 
specifies that the criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Version (DSM-IV), be satisfied.

In this case, the date entitlement arose is May 18, 1987, the 
date of the letter from Dr. N.V.R noting a diagnosis of PTSD.  
Prior to that date, although there are a myriad of 
psychiatric diagnoses, there had not been an actual diagnosis 
of PTSD. 

The Board notes that the May 1987 letter from Dr. N.V.R. only 
vaguely addresses the link between an in-service stressor and 
PTSD.  Dr. N.V.R.'s letter states that the veteran had been a 
patient with C.M.H. clinic since 1975-1976, had received 
counseling for his problems with PTSD with recall of the 
events, and the veteran was seeing images and situations that 
he had encountered while he was in the service and also notes 
that the veteran gave vivid descriptions of events that 
constantly haunt him.  However, a link has been corroborated 
by a September 2003 VA examination report which noted that 
the veteran provided a history of seeing a fellow soldier, 
severely wounded, who evidently died of his wounds.  In 
addition, the VA examiner noted that Dr. N.V.R. provided a 
diagnosis of PTSD on May 18, 1987.  The VA examiner's 
impression was that the veteran met the criteria for PTSD 
related to combat and being under attack.  

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the diagnosis noted on May 18, 1987, should 
be the basis for the grant of service connection as the later 
of the date of original claim or date disability was shown.  
This is the date entitlement is shown based on competent 
medical evidence indicating that this is the first time the 
veteran was diagnosed with PTSD and he did not have a 
diagnosis of PTSD prior thereto.  Therefore, a preponderance 
of the evidence is against an effective date prior to May 18, 
1987.  38 C.F.R. § 3.400.      


ORDER

The issue of issue of entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD is dismissed.

Entitlement to an effective date of May 18, 1987, for the 
grant of service connection for post-traumatic stress 
disorder (PTSD) is granted.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


